Action in equity to enforce plaintiff’s right in a joint venture with respect to a parcel of real estate. Plaintiff had judgment. Bespondent, Jessica D. Talbot, obtained a stay of the sale of the real property pursuant to section 598 of the Civil Practice Act.' Plaintiff appeals on the ground that section 598 does not apply, and on the further ground that the security furnished by respondent is inadequate in amount. Order affirmed, with $10 costs and disbursements. No opinion. Lewis, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur.